DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 03/04/2021. Claims 41, 50, 59 have been amended. Claims 1-40, 45, 54 are cancelled. Claim 41-44, 56-53, 55-59 are presented for examination. Claims 41, 50, 59 are independent claims.

Response to Arguments 
Applicant’s arguments with respect to claim(s) 41, 50, 59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 43, 46-49, 50, 52, 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2019/0081753 A1) in view of Cheng et al (US 2020/0029274 A1; subject matter in provisional application 62/699465).

Consider claim 41
Jung teaches a method comprising: providing, by a user equipment configured to include a plurality of antenna panels, capability information to a base station (Jung par 0129 UE transmits device capability information to the network. When the transmission is to the network, the receiver is a base station), the capability information including antenna panel information regarding the plurality of antenna panels (Jung par 0129 the capability information includes a number of antenna port groups of the multiple antenna port groups); and providing, by the user equipment, antenna panel current usage information to the base station, the antenna panel current usage information indicative of which of the plurality of antenna panels are in at least one of an transmit capable or an receive capable (Jung par 0130 the capability information includes a first antenna port group as being receive capable and a second antenna port group as being transmit capable).
Jung does not specifically teach both an active transmit state and an active receive state, rather than in an inactive transmit state and an inactive receive state to enable power savings at the user equipment and changing, at the user equipment, to a power saving mode by placing at least one of the plurality of antenna panels in at least one of an inactive transmit state and an (Chen par  0068, 0075 UE reports antenna panel status to BS. Multiple-bit IE indicates which antenna panel is active {both an active transmit state and an active receive state} or inactive {an inactive transmit state and an inactive receive state}) and changing, at the user equipment, to a power saving mode by placing at least one of the plurality of antenna panels in at least one of an inactive transmit state and an inactive receive state (Chen par 0063, 0066 UE power saving power mode by turn off a subset of the antenna panels). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Jung with Cheng by replacing the panel capability transmitted to BS with the antenna panel status of Cheng and the method of saving power by turning off a subset of antenna panel as taught by Cheng. The motivation to combine Jung and Cheng is to improve signal mechanism to ensure bot the UE and BS have same understanding of antenna panel status and to save power as discussed by Cheng. 

Consider claim 50
Jung teaches an apparatus (Jung par 0129 UE) comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus (Jung par 0129 UE) to at least: provide capability information to a base station, the capability information (Jung par 0129 UE transmits device capability information to the network; information includes number of antenna port groups); and providing, by the user equipment, antenna panel current usage information to the base station, the antenna panel current usage information indicative of which of the plurality of antenna panels are in at least one of an transmit capable or an receive capable (Jung par 0130 the capability information includes a first antenna port group as being receive capable and a second antenna port group as being transmit capable).
Jung does not specifically teach both an active transmit state and an active receive state, rather than in an inactive transmit state and an inactive receive state to enable power savings at the user equipment and changing, at the user equipment, to a power saving mode by placing at least one of the plurality of antenna panels in at least one of an inactive transmit state and an inactive receive state. Cheng discloses in both an active transmit state and an active receive state, rather than in an inactive transmit state and an inactive receive state to enable power savings at the user equipment (Chen par  0068, 0075 UE reports antenna panel status to BS. Multiple-bit IE indicates which antenna panel is active {both an active transmit state and an active receive state} or inactive {an inactive transmit state and an inactive receive state}) and changing, at the user equipment, to a power saving mode by placing at least one of the plurality of antenna panels in at least one of an inactive transmit state and an inactive receive state (Chen par 0063, 0066 UE power saving power mode by turn off a subset of the antenna panels). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Jung with Cheng by replacing the panel capability transmitted to BS with the antenna panel status of Cheng and the method of saving power by turning off a subset of antenna panel as taught by Cheng. The motivation to combine Jung and Cheng is to improve signal mechanism to ensure bot the UE and BS have same understanding of antenna panel status and to save power as discussed by Cheng. 

Consider claim 59
Jung teaches a non-transitory computer-readable storage medium including program code which when executed by at least one processor causes operations (Jung par 0129 UE) comprising: providing, by a user equipment configured to include a plurality of antenna panels, capability information to a base station, the capability information including antenna panel information regarding the plurality of antenna panels (Jung par 0129 UE transmits device capability information to the network; information includes number of antenna port groups); and providing, by the user equipment, antenna panel current usage information to the base station, the antenna panel current usage information indicative of which of the plurality of antenna panels are in at least one of an transmit capable or an receive capable (Jung par 0130 the capability information includes a first antenna port group as being receive capable and a second antenna port group as being transmit capable).
(Chen par  0068, 0075 UE reports antenna panel status to BS. Multiple-bit IE indicates which antenna panel is active {both an active transmit state and an active receive state} or inactive {an inactive transmit state and an inactive receive state}) and changing, at the user equipment, to a power saving mode by placing at least one of the plurality of antenna panels in at least one of an inactive transmit state and an inactive receive state (Chen par 0063, 0066 UE power saving power mode by turn off a subset of the antenna panels). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Jung with Cheng by replacing the panel capability transmitted to BS with the antenna panel status of Cheng and the method of saving power by turning off a subset of antenna panel as taught by Cheng. The motivation to combine Jung and Cheng is to improve signal mechanism to ensure bot the UE and BS have same understanding of antenna panel status and to save power as discussed by Cheng. 

Consider claims 43, 52
(Cheng par 0075 change in antenna panel status), the antenna panel current usage information is provided to the base station (Cheng par 0075 reports antenna panel status to UE), wherein the change in state comprises a change a state of at least one antenna panel being used to at least one of transmit an uplink or receive a downlink (Cheng par 0072 change in antenna panel status includes change to which antenna panel is active or inactive. The motivation to combine with Cheng is to improve signal mechanism to ensure bot the UE and BS have same understanding of antenna panel status as discussed by Cheng).

Consider claims 46, 55
Jung in view of Cheng teaches the limitations of claims 41, 50 further comprising: determining, by the user equipment, which of the plurality of antenna panels are in at least one of the active transmit state or the active receive state (Jung par 0102 UE tracks serving beams with RX beams on antenna panels, i.e. antenna in active receive state, that are not capable of being transmitted on, hence capability to determine the transmit state of the select antenna panel).

Consider claims 47, 56
Jung in view of Cheng teaches the limitations of claims 41, 50, wherein the capability information provided to the base station further includes at least one of a quantity of transceivers available for at least one of a transmit (Jung par 0096 information include a number of antenna ports for each antenna group to support Tx) or a receive or a quantity of how many of the plurality of the antenna may be active at any given time for transmission or reception.

Consider claims 48, 57
Jung in view of Cheng teaches the claims 41, 50 further comprising: providing, by the user equipment, the antenna panel current usage information indicating which of the plurality of antenna panels are used for at least one of receiving or transmitting a channel (Jung par 0096 UE explicitly indicate to the base station the Rx antenna group having beam correspondence with the base station), the channel comprising at least one of a physical downlink control channel, a physical downlink shared channel, a physical uplink control channel, or a physical uplink shared channel (Jung par 104 the beams associated with the antenna group are used for transmission of control to the UE, i.e. downlink control channel).

Consider claims 49, 58
Jung in view of Cheng teaches the limitations of claims 48, 57 further comprising: receiving, by the user equipment, a request from the base station, the request indicating the channel and the antenna panel current usage information for the channel (Jung par 0069, 0073 base station configures UE with set of serving control channels, i.e. request from base station indicating the channel, and serving beams. The antenna port associated with serving control channel is used for monitoring control channel).

Claims 42, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2019/0081753 A1) in view of Cheng et al (US 2020/0029274 A1; subject matter in provisional application 62/699465) as applied to claims 41, 50 above further in view of Wu et al (US 2017/0171740 A1).

Consider claims 42, 51
Jung in view of Cheng teaches the limitations of claims 41, 50, wherein the antenna panel current usage information is provided to the base station (Jung par 0129-0130 the information provided to the base station includes information indicating a first antenna port group as being receive capable and a second antenna port group as being transmit capable).
However, Jung does not specifically teach the information is provided in response to a request from the base station. Wu discloses information provided to the base station in response to the request from the base station (Wu par 0113 base station requested UE capability information and the UE reports to the base station its capability information, including antenna information). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Jung in view of Cheng with Wu by adding to the UE the method of reporting its capability information including antenna information in response to a query from the base station as taught by Wu where the antenna information includes the antenna panel current usage information. The motivation to combine Jung in view of Cheng and Wu is to allow the base station to effectively schedule communication resources for a multi-antenna UE as discussed by Wu. 

Claims 44, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2019/0081753 A1) in view of Cheng et al (US 2020/0029274 A1; subject matter in provisional application 62/699465) as applied to claims 41, 50 above further in view of Akkarakaran et al (US 2017/0366994 A1).

Consider claims 44, 53
Jung in view of Cheng teaches the limitations of claims 41, 50 further comprising: and sending, by the user equipment, a response to the base station, the response including the layer 1 reference symbol received power measurement and the indication (Jung par 0097, 0102 discusses UE measure (e.g. RSRP) SS blocks of different antenna groups and report the best SS blocks and the corresponding antenna groups).
However, Jung does not specifically teach receiving, by the user equipment, a request for a layer 1 reference symbol received power measurement and an indication of at least one antenna panel used to make the layer 1 reference symbol received power measurement. Akkarakaran discloses receiving, by the user equipment, a request for a layer 1 reference symbol received measurement and an indication of at least one antenna panel used to make the layer 1 reference symbol received measurement (Akkarakaran par 0065, 0076 BS requests UE to perform measurement of reference signals on a per group basis where the group is associated with one or more antenna panels; thus providing indication of at least one antenna panel to measure by the per group basis). Before the effective filing date of the claimed . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/HUNG K DU/Examiner, Art Unit 2647